Citation Nr: 1024894	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-04 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

Entitlement to service connection for right and left knee 
osteoarthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1983 to 
January 1986, November 21, 1990 to May 19, 1991, from May 28, 
2002 to January 9, 2003, and from August 18, 2005 to April 24, 
2006.  The Veteran also has periods of Reserve duty.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

In December 2009, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for right and left knee 
osteoarthritis.  The Veteran contends that although she was 
diagnosed with patellar femoral syndrome prior to an active duty 
period, she was diagnosed with osteoarthritis while on active 
duty.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service. 38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in the 
line of duty.  See 38 U.S.C.A. § 101(21), (24) (West 2002); 38 
C.F.R. § 3.6(a) (2009).  Active military, naval, or air service 
also includes any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an injury 
incurred in the line of duty.  Id. Accordingly, service 
connection may be granted for disability resulting from disease 
or injury incurred in, or aggravated, while performing ACDUTRA or 
from injury incurred or aggravated while performing INACDUTRA.  
See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

Reserve service generally includes periods of ACDUTRA and/or 
INACDUTRA.  ACDUTRA is defined, in part, as "full-time duty in 
the Armed Forces performed by Reserves for training purposes."  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this 
refers to the two weeks of annual training that each Reservist 
must perform each year or in some cases, an initial period of 
training.  INACDUTRA is defined, in part, as duty, other than 
full-time duty, under sections 316, 502, 503, 504, or 505 of 
title 32 [U. S. Code] or the prior corresponding provisions of 
law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, 
consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of 
soundness), 3.306 (presumption of aggravation of a chronic pre-
existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption 
of service incurrence for certain disease) for the periods of 
ACDUTRA or INACDUTRA is not appropriate.

The determinative question, therefore, is whether during her 
active duty or period(s) of ACDUTRA she was disabled from a 
disease or injury incurred in or aggravated in line of duty or 
that during her period of INACDUTRA she was disabled from an 
injury incurred in or aggravated in the line of duty.  

As noted above, the Veteran had four periods of active duty - 
from January 1983 to January 1986, from November 1990 to May 
1991, from May 2002 to January 2003, and from August 2005 to 
April 2006.  The Veteran also had Reserve service from January 
1986 to April 2007.  

The first diagnosis of patellofemoral syndrome of record was in 
May 1998.  The first diagnosis of osteoarthritis of record was in 
September 2000 and pertained only to the left knee.  A second 
diagnosis of osteoarthritis was in a May 2005 Statement of 
Medical Examination and Duty Status.  The statement did not 
specify which knee but indicated that osteoarthritis was 
considered to have incurred in line of duty.  X-ray report dated 
in December 2005 noted "X-rays of the knee views and one cannot 
conclude no radiographic evidence of any osteoarticular 
abnormality + osteoarthritic changes and degenerative joint 
changes. + osteophytes"   X-rays done in January 2006 confirmed 
degenerative change of the patellofemoral joints, right and left.  

There is no indication in the record that the Veteran was on 
active duty at the time she was first diagnosed with 
patellofemoral syndrome or osteoarthritis.  However, there is no 
verification of the exact dates of any ACDUTRA or INACDUTRA 
periods.  Thus, the Board finds that the exact dates of any 
ACDUTRA and INACDUTRA periods should be verified and correlated 
with the documented diagnoses of patellofemoral syndrome and 
osteoarthritis of the knees in the medical records.

In addition, the Board notes that the Veteran contends that her 
knee conditions were aggravated by her active service.  In order 
to afford the Veteran every consideration with respect to the 
present appeal and to ensure due process, it is the Board's 
opinion that a medical opinion in conjunction with the review of 
the entire record and examination of the Veteran is warranted to 
indicate whether or not the Veteran's bilateral knee disabilities 
are related to an active duty, ACDUTRA, or INACDUTRA period.  
38 C.F.R. § 3.159(c)(4).  In other words, (1) did the Veteran 
injure her knees during a period of active duty, ACDUTRA, or 
INACDUTRA that led to current knee disability; (2) was there a 
chronic worsening of any knee disability during a period of 
active duty, ACDUTRA, or INACDUTRA? 

Accordingly, the case is REMANDED for the following action:

1.  The appropriate service department 
offices and all appropriate records 
repositories should be contacted to obtain 
documentation which sets forth the exact 
dates of the appellant's ACDUTRA and 
INACDUTRA.  In requesting these records, 
the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.
      
2.  After the above is completed, the AMC 
should go through the Veteran's medical 
records and identify those medical records 
that correspond to any active duty, 
ACDUTRA, and INACDUTRA periods.
      
3.  After the above is completed, the 
Veteran should be afforded the appropriate 
VA examination.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  In addition, the examiner should be 
provided with a list of the all the 
Veteran's active duty, ACDUTRA, and 
INACDUTRA periods and identify all medical 
records that correspond to those periods.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

The examiner should identify all right and 
left knee diagnoses.  In addition, the 
examiner should provide an opinion 
regarding the following questions:
      
a.  Is there clear and unmistakable 
evidence (evidence that is obvious and 
manifest) that the Veteran's right or left 
knee diagnosis had its onset prior to a 
period of active duty?  Please identify 
any such evidence with specificity.  
      
b.  If there is clear and unmistakable 
evidence that the Veteran's right or left 
knee diagnosis had its onset prior to 
period of active duty, is there clear and 
unmistakable evidence that the 
Veteran's right or left knee diagnoses 
did not increase in severity beyond the 
natural progression of the disease during 
service or is there clear and 
unmistakable evidence that any increase 
in disability was "due to the natural 
progression" of the disease?  Please 
identify any such evidence with 
specificity. 
      
Please note that temporary or intermittent 
flare-ups during service of a preexisting 
injury or disease are not sufficient to be 
considered "aggravation in service" 
unless the underlying condition, as 
contrasted to symptoms, is worsened.  In 
addition, a condition that worsened during 
service and then improved due to in-
service treatment to the point that it was 
no more disabling than it was at entrance 
is analogous to a condition that has 
flared up temporarily.
        
c.  If the answer to either question a or 
b is "no", is it at least as likely as 
not that the Veteran's current right or 
left knee diagnosis is related to any 
period of active duty or were incurred in 
or chronically worsened during any period 
of ACDUTRA or INACDUTRA?
      
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not"" (meaning 
likelihood of at least 50%), or "less 
likely than no" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
      
4.  The case should be reviewed on the 
basis of the additional evidence. If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  Her 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


